            Case 1:12-cr-00457-RDB Document 53 Filed 05/05/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

JORDAN GASSAWAY,                                  *

       Petitioner,                                *
                                                              Civ. Action No. RDB-16-1637
       v.                                         *           Crim. Action No. RDB-12-0457

UNITED STATES OF AMERICA,                         *

       Respondent.                                *

*      *        *      *       *     *   *  *    *  *                        *       *       *
                                   MEMORANDUM ORDER

       In 2013, pro se Petitioner Jordan Gassaway (“Petitioner” or “Gassaway”) pled guilty

before this Court to one count of Hobbs Act Robbery, in violation of 18 U.S.C. § 1951.

(Indictment, ECF No. 1; Plea Agreement, ECF No. 16.) On September 24, 2013, this Court

sentenced Gassaway to 120 months of imprisonment. (Judgment, ECF No. 22.) Gassaway’s

sentence was reduced to 96 months on March 13, 2015. (Amended Judgment (SEALED),

ECF No. 34.) Pending before this Court is Gassaway’s Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255. (ECF No. 37.) The submissions have been

reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons

set forth below, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence (ECF No. 37)

is DENIED.

       This Court recognizes that the Petitioner is pro se and has accorded his pleadings liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Alley v. Yadkin County Sheriff

Dept., No. 17-1249, 698 F. App'x 141, 142 (4th Cir. Oct. 5, 2017) (per curiam) (unpublished)

(citing Erickson for the proposition that “[p]ro se complaints and pleadings, however inartfully
         Case 1:12-cr-00457-RDB Document 53 Filed 05/05/20 Page 2 of 4



pleaded, must be liberally construed and held to less stringent standards than formal pleadings

drafted by lawyers”). Under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set

aside, or correct his sentence on four grounds: (1) the sentence was imposed in violation of

the Constitution or laws of the United States, (2) the court was without jurisdiction to impose

the sentence, (3) the sentence was in excess of the maximum authorized by law, or (4) the

sentence is otherwise subject to a collateral attack. Hill v. United States, 368 U.S. 424, 426-27

(1962) (citing 28 U.S.C. § 2255). When seeking relief under 28 U.S.C. § 2255, a petitioner bears

the burden of proving his or her grounds for collateral relief by a preponderance of the

evidence. Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

       The scope of a § 2255 collateral attack is far narrower than an appeal, and a “ ‘collateral

challenge may not do service for an appeal.’ ” Foster v. Chatman, 136 S. Ct. 1737, 1758

(2016) (quoting United States v. Frady, 456 U.S. 152, 165, 102 S. Ct. 1584 (1982)). Thus,

procedural default will bar consideration under § 2255 of any matters that “could have been

but were not pursued on direct appeal, [unless] the movant shows cause and actual prejudice

resulting from the errors of which he complains.” United States v. Pettiford, 612 F. 3d 270, 280

(4th Cir. 2010) (citing United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999)).

        Gassaway’s Motion consists of one sentence, which seeks “some relief from the new

U.S. v. Johnson.” (ECF No. 37.) In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme

Court of the United States held that the “residual clause” of the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e), was unconstitutional because it failed to provide sufficient

notice of the types of convictions covered under the ACCA. Gassaway is ineligible for relief

under Johnson because he was not sentenced as a career offender. (Presentence Report, ECF


                                                2
         Case 1:12-cr-00457-RDB Document 53 Filed 05/05/20 Page 3 of 4



No. (SEALED), ECF NO. 19.) Petitioner’s offense level was 25, with a criminal history

category of III. (Statement of Reasons (SEALED), ECF No. 23.) His Presentence Report

does not indicate that any sentencing enhancements were applied to his offense level based

on criminal history, and the Guideline Provisions paragraph does not mention the career

offender guidelines or the Armed Career Criminal Act. (Presentence Report, ECF No.

(SEALED), ECF NO. 19.) Accordingly, the Johnson decision is inapplicable to Petitioner’s

case, and his Motion must fail.

       For the foregoing reasons, Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence (ECF No. 37) is DENIED. Pursuant to Rule 11(a) of the Rules

Governing Proceedings under 28 U.S.C. § 2255, this Court is required to issue or deny a

certificate of appealability when it enters a final order adverse to the applicant. A certificate

of appealability is a “jurisdictional prerequisite” to an appeal from the court’s earlier order.

United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Where the court denies a petitioner’s motion on its merits, a

petitioner satisfies this standard by demonstrating that reasonable jurists would find the court’s

assessment of the constitutional claims debatable or wrong. See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because reasonable jurists

would not find Petitioner’s claims debatable, a certificate of appealability is DENIED.

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 5th day of

May, 2020, that:

   1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. §


                                                3
     Case 1:12-cr-00457-RDB Document 53 Filed 05/05/20 Page 4 of 4



   2255 (ECF No. 37) is DENIED;

2. A certificate of appealability shall not issue and is DENIED; and

3. The Clerk of this Court shall CLOSE this case.




                                              ____/s/________________
                                              Richard D. Bennett
                                              United States District Judge




                                          4
